DETAILED ACTION
	Claims 50-58 are currently pending and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/169,990 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, instant claims 50-58 are claiming a process of admixing compound (B) or a salt thereof and 2-morpholinoacetic acid to form compound (M) and reacting compound (M) with hydrogen and palladium on carbon to form compound (N) and admixing compound (N) and compound (E), or a salt thereof, to form compound 8.  The only support found in the ‘990 application for the instant claims is found on page 47 of the specification:

    PNG
    media_image1.png
    848
    679
    media_image1.png
    Greyscale
.  In regards to instant claims 50-58, the instantly claimed process is broader than the disclosure of the ‘990 application.  The support provided on page 47 does not include the entirety of the instant claimed process.  The instantly claimed process is broader than the ‘990 disclosure as the claimed process includes other reactants (such as other salts) and other reaction conditions (other than those provided for on page 47) which are not found in the ‘990 disclosure and not supported in the ‘990 disclosure.  There are multiple instances where the instantly claimed process is not supported in the ‘990 disclosure.  Any difference from page 47 is considered not supported as the only support is found on page 47.  An example of the unsupported subject matter in the instantly claimed process is the process on page 47 mixes a TFA salt of compound (B) only, however, the instant claims claim compound (B) not in the form of a salt and in addition in the form of any salt thereof.  Compound (B) is also dissolved in DMF in the specification, but not required in the instant claims.  DIEA was added in the ‘990 disclosure, but not required in the instant filed claims. PyBOP for step (a) is not provided in the claims until claim 53, however, the ‘990 disclosure only provides support for the process as found on page 47, which requires PyBOP.  Additional examples are that compound (E) is only provided as a trifluoroacetate salt, not as only compound (E) or any salt thereof as instantly claimed.  The instantly claimed process is broader than the ‘990 disclosure and is considered not to have support as the process includes other reactants (such as other salts) and other reaction conditions (other than those provided for on page 47) which are not supported in the ‘990 disclosure.
The claimed synthetic method is not identical to the details recited in the scheme at the top of page 47.  The scheme at the top of page 47:

    PNG
    media_image2.png
    212
    561
    media_image2.png
    Greyscale
The claimed process includes the use of “or a salt thereof” in regards to compound (B) and (E), however, no salts for formula (B) or (E) are found in the ‘990 disclosure except the specific TFA salts.  The ‘990 disclosure only provides for the TFA salts of (B) or (E), however the instant claims claim compound (B) and (E) not in a salt form, or in any salt form.  
The compounds (B) and (E) are shown only as their TFA salts, the person of skill in the art would not readily understand that these reactants need not be in a salt form in order to react to form the resulting products, nor that they can be in any salt form as the process found on page 47 only utilizes TFA salts of compounds (B) and (E).  One of skill in the art cannot reasonably conclude that the inventor had possession of a broader process than disclosed in the ‘990 disclosure.  
Therefore, the date for prior art purposes is 4/29/2022.
This application repeats a substantial portion of prior Application No. 17/169,990 filed 2/8/2021, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, instant claims 50-58 are claiming a process of admixing compound (B) or a salt thereof and 2-morpholinoacetic acid to form compound (M) and reacting compound (M) with hydrogen and palladium on carbon to form compound (N) and admixing compound (N) and compound (E), or a salt thereof, to form compound 8.  The only support found in the disclosure for the instant claims is found on page 47 of the specification:

    PNG
    media_image1.png
    848
    679
    media_image1.png
    Greyscale
.  In regards to instant claims 50-58, the instantly claimed process is broader than the disclosure.  The support provided on page 47 does not include the entirety of the claimed process.  The instantly claimed process is broader than the disclosure as the claimed process includes other reactants (such as other salts) and other reaction conditions (other than those provided for on page 47) which are not found in the disclosure and not supported in the  disclosure.  There are multiple instances where the instantly claimed process is not supported in the disclosure.  Any difference from page 47 is considered not supported as the only support is found on page 47.  An example of the unsupported subject matter in the instantly claimed process is the process on page 47 mixes a TFA salt of compound (B) only, however, the instant claims claim compound (B) not in the form of a salt and in addition in the form of any salt thereof.  Compound (B) is also dissolved in DMF in the specification, but not required in the instant claims.  DIEA was added in the disclosure, but not required in the instant filed claims. PyBOP for step (a) is not provided in the claims until claim 53 (also see claim 57 for step (c)), however, the disclosure only provides support for the process as found on page 47, which requires PyBOP in both steps and also requires HOBT in step (c).  Additional examples are that compound (E) is only provided as a trifluoroacetate salt, not as only compound (E) or any salt thereof as instantly claimed.  The instantly claimed process is broader than the disclosure and is considered not to have written description as the process includes other reactants (such as other salts) and other reaction conditions (other than those provided for on page 47) which are not supported with written description in the disclosure.
The claimed synthetic method is not identical to the details recited in the scheme at the top of page 47.  The scheme at the top of page 47:

    PNG
    media_image2.png
    212
    561
    media_image2.png
    Greyscale
The claimed process includes the use of “or a salt thereof” in regards to compound (B) and (E), however, no written description for salts for formula (B) or (E) are found in the disclosure except the specific TFA salts.  The disclosure only provides written description for the TFA salts of (B) or (E), however the instant claims claim compound (B) and (E) not in a salt form, or in any salt form.  
The compounds (B) and (E) are shown only as their TFA salts, the person of skill in the art would not readily understand that these reactants need not be in a salt form in order to react to form the resulting products, nor that they can be in any salt form as the process found on page 47 only utilizes TFA salts of compounds (B) and (E).  One of skill in the art cannot reasonably conclude that the inventor had possession of a broader process than disclosed in the instant specification.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,207,297.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are claiming:

    PNG
    media_image3.png
    763
    734
    media_image3.png
    Greyscale
.  The conflicting claims claim processes of preparing compound 
    PNG
    media_image4.png
    193
    385
    media_image4.png
    Greyscale
and products prepared by the process.  For example, conflicting claim 12 claims a method of making compound 6:

    PNG
    media_image5.png
    188
    397
    media_image5.png
    Greyscale
, which is identical to instant compound 8, by reacting formula (V) with TFA/DCM to give the TFA salt of the compound of formula (V) which corresponds to the TFA salt of instant formula (B) 
    PNG
    media_image6.png
    113
    162
    media_image6.png
    Greyscale
 .  The TFA salt of the compound of formula (V) is reacted with DMF and 2-morpholino acetic acid, adding DIEA, cooling the mixture to 0C and adding PyBOP to give an intermediate ester, which corresponds to the instant formula (M) 
    PNG
    media_image7.png
    110
    204
    media_image7.png
    Greyscale
.  The intermediate ester is reacted with hydrogen and PD/C to give formula (W): 
    PNG
    media_image8.png
    192
    393
    media_image8.png
    Greyscale
, which corresponds to instant formula (N):

    PNG
    media_image9.png
    139
    247
    media_image9.png
    Greyscale
.  Formula (W) is reacted with the compound (F): 
    PNG
    media_image10.png
    144
    178
    media_image10.png
    Greyscale
, which corresponds to instant compound E.  Conflicting claim 2 provides wherein compound (W) is reacted with compound (F) in the presence of PYBOP and HOBt.  Column 56 of the conflicting specification provides the process of preparing compound 6, which corresponds to the instant compound 8, including isolating by filtration.  Column 56 also refers to Bioorg. Med. Chem. Letter 1999, 9, 2283, which is Kim et al., for the stirred solution of (F), which can be seen in Kim et al., page 2285, to be the TFA salt, see 11a, page 2285, and the paragraph which 11a is treated with neat trifluoroacetic acid to form TFA salt of 11a without concomitant opening of the epoxide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 50-58 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,207,297.
US Patent No. 8,207,297 discloses the processes of preparing compound 
    PNG
    media_image4.png
    193
    385
    media_image4.png
    Greyscale
and products prepared by the process.  For example, claim 12 of the ‘297 patent claims a method of making compound 6:

    PNG
    media_image5.png
    188
    397
    media_image5.png
    Greyscale
, which is identical to instant compound 8, by reacting formula (V) with TFA/DCM to give the TFA salt of the compound of formula (V) which corresponds to the TFA salt of instant formula (B) 
    PNG
    media_image6.png
    113
    162
    media_image6.png
    Greyscale
 .  The TFA salt of the compound of formula (V) is reacted with DMF and 2-morpholino acetic acid, adding DIEA, cooling the mixture to 0C and adding PyBOP to give an intermediate ester, which corresponds to the instant formula (M) 
    PNG
    media_image7.png
    110
    204
    media_image7.png
    Greyscale
.  The intermediate ester is reacted with hydrogen and PD/C to give formula (W): 
    PNG
    media_image8.png
    192
    393
    media_image8.png
    Greyscale
, which corresponds to instant formula (N):

    PNG
    media_image9.png
    139
    247
    media_image9.png
    Greyscale
.  Formula (W) is reacted with the compound (F): 
    PNG
    media_image10.png
    144
    178
    media_image10.png
    Greyscale
, which corresponds to instant compound E.  Claim 2 of the ‘297 patent provides wherein compound (W) is reacted with compound (F) in the presence of PYBOP and HOBt.  Column 56 of the ‘297 specification provides the process of preparing compound 6, which corresponds to the instant compound 8, including isolating by filtration.  Column 56 also provides reference to Bioorg. Med. Chem. Letter 1999, 9, 2283, which is Kim et al., for the stirred solution of (F), which can be seen in Kim et al., page 2285, to be the TFA salt, see 11a, page 2285, and the paragraph which 11a is treated with neat trifluoroacetic acid to form TFA salt of 11a without concomitant opening of the epoxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					7 October 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600